t c summary opinion united_states tax_court kathryn d ehrmann petitioner v commissioner of internal revenue respondent docket no 1919-13s filed date kathryn d ehrmann pro_se christina l cook and john schmittdiel for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks review of respondent’s determination denying her relief from joint_and_several_liability for federal_income_tax for pursuant to sec_6015 background some of the facts have been stipulated and are so found the stipulated facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in minnesota when she filed her petition petitioner is a senior managing director at cb richard ellis in its global corporate services division she has a bachelor’s degree and a master’s degree in business administration in petitioner purchased a residence in wayzata minnesota wayzata residence i marriage to peter f pacioni in petitioner married peter f pacioni mr pacioni worked in the sales and construction industry as a manufacturer’s representative and owned a business called pacioni sales during their marriage petitioner and mr pacioni moved several times on account of petitioner’s career in or petitioner purchased a residence in the city of hilton head island south carolina hilton head residence after cb richard ellis transferred her to charlotte north carolina as the senior strategist of its bank of america strategy team petitioner acquired the hilton head residence using nonmarital funds and mr pacioni’s name is not associated with any encumbrances against the property petitioner and mr pacioni lived at the hilton head residence from date through date petitioner did not sell the hilton head residence after she moved in date because she had substantial negative equity in the property and did not wish to sell it at a loss in or around date cb richard ellis transferred petitioner to chicago illinois as the alliance director of its bp north america team petitioner and mr pacioni rented a townhouse in oakbrook illinois chicago townhouse in which they resided from date through date sometime between april and date petitioner and mr pacioni moved back to minnesota in addition to these residences petitioner and mr pacioni also maintained an apartment near chicago between date and date which mr pacioni used for his business throughout their marriage petitioner was the primary income producer before date petitioner and mr pacioni kept separate bank accounts mr pacioni maintained a bank account with u s bank petitioner did not have access to mr pacioni’s u s bank account and was generally unaware of his income and expenditures during this period in date the internal_revenue_service irs levied on mr pacioni’s u s bank account after the levy and pursuant to mr pacioni’s request petitioner opened a wells fargo bank account in her name for his use petitioner had full access to the wells fargo account ii petitioner’s involvement with mr pacioni’s business throughout the marriage petitioner was actively involved with pacioni sales and helped mr pacioni secure clients in petitioner traveled to italy with mr pacioni for an introductory meeting at the headquarters of brai a prospective client where she gave a presentation petitioner was responsible for preparing a national sales agreement between pacioni sales and brai and for drafting national distributor contracts pursuant to the sales agreement in and petitioner created advertisements for brai and helped create a pacioni sales brai web site in petitioner also attended national trade shows as a pacioni sales representative mr pacioni gave petitioner access to his business email and allowed her to prepare invoices for certain clients petitioner knew that mr pacioni was not making estimated_tax payments with respect to his income from pacioni sales iii federal_income_tax matters before their marriage petitioner learned that mr pacioni had outstanding federal tax_liabilities for and some earlier years totaling approximately dollar_figure petitioner paid these liabilities using her personal funds petitioner and mr pacioni filed joint federal_income_tax returns for and for all three years mr pacioni failed to make estimated_tax payments mr pacioni also failed to pay his share of the joint income_tax_liability resulting in a levy on petitioner’s wages petitioner paid the outstanding tax_liability in late petitioner learned that mr pacioni had failed to file tax returns for and in early mr pacioni worked with petitioner’s tax_return_preparer ryan carruth to file his and returns and to enter into an installment_agreement with the irs in date the irs issued to petitioner and mr pacioni a notice cp- proposing an increase in income_tax of dollar_figure for and penalties and interest of dollar_figure totaling dollar_figure mr pacioni hid this notice from petitioner for mr carruth prepared an analysis comparing petitioner’s and mr pacioni’s income_tax liabilities calculated using joint filing_status and married_filing_separately filing_status in petitioner earned wages of dollar_figure and mr pacioni had net business income of dollar_figure according to mr carruth’s analysis if petitioner had filed a married_filing_separately return her total federal_income_tax liability would have been dollar_figure after accounting for her withholdings and prior tax_payments petitioner would have received a refund of dollar_figure mr pacioni’s federal_income_tax liability calculated using a filing_status of married_filing_separately would have been dollar_figure resulting in an unpaid income_tax_liability of dollar_figure by filing jointly petitioner and mr pacioni could reduce their total federal_income_tax liability by dollar_figure at mr pacioni’s request petitioner and mr pacioni filed a joint federal_income_tax return for at that time petitioner was not aware of the proposed additional income_tax_liability for but was aware of mr pacioni’s nonfiling and nonpayment history petitioner signed the joint_return on date iv petitioner’s divorce on date petitioner learned that mr pacioni was having an extramarital affair on date petitioner was served with divorce papers from mr pacioni petitioner believes that mr pacioni had already planned to leave her when he asked her to file a joint_return for on date the hennepin county district_court entered a divorce decree dissolving petitioner and mr pacioni’s marriage with respect to petitioner and mr pacioni’s federal_income_tax liabilities for and the divorce decree provided as follows the outstanding tax_liability due for is dollar_figure as determined by the irs and is due immediately the outstanding tax_liability due for is dollar_figure as determined by the irs and is past due as of date the parties agree to each make a dollar_figure payment towards the outstanding taxes with the liability being paid first wife paid dollar_figure directly to the irs for the liability and provided proof of payment to husband husband has not yet made his dollar_figure payment which shall be applied to the tax_liability it further provided any income taxes owed now or determined to be owed in the future by either party to the state or federal government including interest deficiencies and penalties for the years or shall be the sole responsibility of the party to whom the tax is attributable to as determined by the irs or state in which it was incurred the divorce decree also awarded petitioner the wayzata and hilton head residences and the following vehicles all of which were unencumbered a petitioner made the dollar_figure payment toward the tax_liability on date mercedes-benz r350 a lexus is300 a lexus sc430 and a lexus rx300 with the exception of the mercedes-benz all of the vehicles were nonmarital property that petitioner owned before the marriage v petitioner’s request for relief on date petitioner submitted to the irs a form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability for and in her form_8857 petitioner reported annual wages of dollar_figure and an estimated discretionary bonus of nearly dollar_figure petitioner reported monthly mortgage expenses of dollar_figure food expenses of dollar_figure and car expenses of dollar_figure petitioner’s adult children live with her rent free petitioner also gave the children two of her cars--the mercedes-benz and the lexus petitioner currently drives a mercedes-benz in mr pacioni gave petitioner the mercedes-benz in return for her payment of his tax_liability in the divorce proceedings before the hennepin county district_court petitioner submitted an affidavit dated date representing that her base salary at cb richard ellis is dollar_figure that her average discretionary bonus for the past four years had been dollar_figure that she had received a one-time additional bonus of dollar_figure in and that she had received commissions totaling dollar_figure for and respondent granted petitioner’s request for relief for in a final_determination dated date respondent denied petitioner’s request for relief for petitioner seeks a refund of the dollar_figure payment that she made toward the tax_liability discussion generally married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the return sec_6013 114_tc_276 sec_6015 however allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under subsection b dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that an eligible spouse may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under subsection c dealing with relief from joint_and_several_liability for taxpayers who are no longer married or who are legally_separated or no longer living the record does not establish whether or how petitioner’s request for relief for was resolved together if a taxpayer does not qualify for relief under either subsection b or c the taxpayer may seek equitable relief under subsection f this case does not involve an understatement_of_tax or a deficiency and petitioner does not argue that she is entitled to relief under sec_6015 or c we therefore address whether petitioner is entitled to relief under sec_6015 i the standard and scope of review in determining whether a taxpayer is entitled to equitable relief under sec_6015 we apply a de novo standard and scope of review 132_tc_203 petitioner bears the burden of proving that she is entitled to relief under sec_6015 see id see also rule a the commissioner has prescribed guidelines in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 for determining whether a requesting spouse qualifies for relief under sec_6015 this court considers those guidelines but is not bound by them in evaluating the facts and circumstances of a case see 136_tc_432 porter v commissioner t c pincite ii rev_proc threshold conditions revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that a requesting spouse must satisfy to be eligible for relief under sec_6015 the requesting spouse filed a joint federal_income_tax return for the tax_year or years for which relief is sought the requesting spouse does not qualify for relief under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and the liability from which relief is sought is attributable to an item of the nonrequesting spouse respondent does not argue that petitioner has failed to satisfy any of the seven threshold requirements and we deem this issue conceded see schneider v commissioner tcmemo_1992_96 63_tcm_2100 seibly v commissioner tcmemo_1991_125 61_tcm_2201 iii rev_proc equitable factors if a requesting spouse satisfies the threshold conditions of revproc_2013_34 sec_4 the commissioner considers whether the requesting spouse is entitled to a streamlined determination of equitable relief under sec_6015 pursuant to revproc_2013_34 sec_4 i r b pincite if a requesting spouse is not entitled to a streamlined determination because the requesting spouse does not satisfy all the elements in revproc_2013_34 sec_4 the requesting spouse’s request for relief may be considered using the equitable relief factors in revproc_2013_34 sec_4 i r b pincite petitioner does not argue that she satisfies the requirements for a streamlined determination under revproc_2013_34 sec_4 instead petitioner argues for relief under the equitable relief factors in revproc_2013_34 sec_4 respondent argues that petitioner does not qualify for relief under revproc_2013_34 sec_4 equitable relief under sec_6015 may be granted if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse responsible for all or part of the liability in making the decision the commissioner weighs a number of factors including but not limited to a marital status whether the requesting spouse is no longer married to the nonrequesting spouse as of the date the service makes its determination the elements required for making a streamlined determination are on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and the requesting spouse will suffer economic hardship if the commissioner does not grant relief revproc_2013_34 sec_4 2013_43_irb_397 b economic hardship whether the requesting spouse will suffer economic hardship if relief is not granted c knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid whether as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time or within a reasonable period of time after the filing of the return d legal_obligation whether the requesting spouse or the nonrequesting spouse has a legal_obligation to pay the outstanding federal_income_tax liability e significant benefit whether the requesting spouse significantly benefitted from the unpaid income_tax_liability or understatement f compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates g mental or physical health whether the requesting spouse was in poor physical or mental health id sec_4 i r b pincite no single factor is determinative id pincite several of these factors are not in dispute first the parties agree that petitioner is now divorced and that the first factor marital status weighs in favor of relief second the parties agree that petitioner has been in compliance with income_tax laws and that this factor also weighs in favor of relief third the parties agree that petitioner has not claimed any mental or physical health problems and that this factor is neutral finally the parties agree that petitioner has not alleged any abuse or financial control by the nonrequesting spouse and that this factor is also neutral we address each disputed factor below in turn a economic hardship7 for purposes of this factor an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses id sec_4 b i r b pincite the facts and circumstances considered in determining whether the requesting spouse will suffer economic hardship include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments and any extraordinary circumstances such as special education expenses a medical catastrophe or a natural disaster sec_301_6343-1 proced admin regs in addition consideration is although both parties agreed in their pretrial memoranda that the economic hardship factor was neutral petitioner claimed economic hardship at trial we therefore consider this factor to be in dispute and address it accordingly given to the requesting spouse’s current income and expenses and the requesting spouse’s assets revproc_2013_34 sec_4 b this factor weighs in favor of relief where the requesting spouse would suffer economic hardship if relief is denied and is neutral where the requesting spouse would not suffer economic hardship if relief is denied id petitioner has failed to establish that she would suffer economic hardship if relief were denied first petitioner seeks a refund of money that has already been paid thus her current financial circumstances will not be adversely affected if relief is denied see eg mcknight v commissioner tcmemo_2006_155 second petitioner earns significant income from her position as a senior managing director at cb richard ellis third petitioner owns substantial assets including the wayzata and hilton head residences and a number of luxury vehicles fourth although petitioner has no dependents her expenses include expenses paid to support her adult children see eg karam v commissioner tcmemo_2011_ aff’d 504_fedappx_416 6th cir on her form_8857 petitioner estimated that her salary and bonus would total over dollar_figure in her affidavit filed with the hennepin county district_court petitioner disclosed that she earned nearly dollar_figure in salary and bonuses for moreover nothing in the record suggests that petitioner’s earning potential has declined since then petitioner has failed to prove that a failure to grant her sec_6015 relief would cause her economic hardship this factor is neutral b legal_obligation for purposes of this factor a legal_obligation is an obligation arising from a divorce decree or other legally binding agreement revproc_2013_34 sec_4 d i r b pincite this factor weighs in favor of relief if the nonrequesting spouse has the sole legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement and weighs against relief if the requesting spouse has the sole legal_obligation id this factor is neutral if both spouses have a legal_obligation to pay pursuant to a divorce decree or agreement or if the divorce decree or agreement is silent as to any obligation to pay the outstanding income_tax_liability id respondent argues that this factor weighs against relief because the divorce decree required petitioner to pay dollar_figure toward the tax_liability we disagree the divorce decree provides that a ny income taxes owed now by either party for the years or shall be the sole responsibility of the party to whom the tax is attributable to as determined by the irs emphasis added the divorce decree therefore assigns to the irs the responsibility for determining each party’s federal_income_tax for through this factor is neutral c significant benefit for purposes of this factor a significant benefit is any benefit in excess of normal support revproc_2013_34 sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor weighs against relief if the requesting spouse enjoyed the benefits of a lavish lifestyle eg owning luxury assets and taking expensive vacations and weighs in favor of relief if the nonrequesting spouse significantly benefited from the unpaid tax and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment revproc_2013_34 sec_4 e the record establishes that mr pacioni alone benefited by filing a joint_return for mr carruth’s comparative analysis showed that by filing jointly petitioner forfeited a dollar_figure refund while mr pacioni’s share of their total_tax liability was reduced by dollar_figure in addition petitioner credibly testified that she and mr pacioni maintained separate bank accounts thus petitioner received no benefit from mr pacioni’s nonpayment of the tax_liability respondent argues that this factor weighs against relief because petitioner lived a lavish lifestyle during the marriage respondent alleges that petitioner owned multiple homes and that she paid for friends and family to vacation at the hilton head residence we disagree petitioner and mr pacioni had a number of residences throughout their marriage because of petitioner’s work obligations and because of mr pacioni’s business needs respondent has not introduced any evidence proving a connection between the unpaid tax and these residences petitioner purchased the wayzata residence using nonmarital funds many years before her marriage to mr pacioni petitioner purchased the hilton head residence before using nonmarital funds petitioner and mr pacioni terminated their chicago townhouse lease after they returned to minnesota petitioner and mr pacioni kept separate bank accounts and the record does not reveal whether or to what extent mr pacioni paid any of the rent due under the chicago townhouse lease we also find no credible_evidence in the record that petitioner paid for friends or family to vacation at the hilton head residence this factor weighs in favor of relief the record is devoid of any evidence that petitioner paid for friends or family to vacation at the hilton head residence d knowledge or reason to know this factor examines whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability revproc_2013_34 sec_4 c ii i r b pincite in determining whether the requesting spouse knew or had reason to know that the requesting spouse would not or could not pay the following facts and circumstances are considered the requesting spouse’s level of education the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business or household financial matters the requesting spouse’s business or financial expertise any deceit or evasiveness of the nonrequesting spouse and any lavish or unusual expenditures compared with past spending levels id sec_4 c iii i r b pincite this factor weighs in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return and weighs against relief if the requesting spouse’s belief that the nonrequesting spouse would pay was not reasonable id sec_4 c ii this factor generally weighs against relief where the requesting spouse knew of the nonrequesting spouse’s prior bankruptcies financial difficulties or other problems with the irs or other creditors id respondent argues that this factor weighs against relief because petitioner was aware of mr pacioni’s long history of noncompliance with tax laws when she signed the return petitioner argues that had she known about mr pacioni’s affair and his alleged plan to divorce her she would never have agreed to expose herself to the tax_liability arising from his business no matter how great the tax savings we agree with respondent even if we were to credit petitioner’s assertion that she would not have filed a joint_return for had she known of the affair and mr pacioni’s alleged divorce plans the knowledge factor focuses on the requesting spouse’s expectation of payment by the nonrequesting spouse at the time petitioner signed the return she knew that mr pacioni had failed to timely pay his individual income_tax liabilities for and petitioner also knew that mr pacioni had failed to pay his portion of their joint tax_liability resulting in a levy on her wages petitioner filed a joint return with mr pacioni with full knowledge of his nonfiling and nonpayment history petitioner is a highly educated individual and an experienced business professional in addition she was the primary income producer of the household and had significant influence on household financial matters moreover petitioner was actively involved with pacioni sales and knew from her involvement that mr pacioni had not made any estimated_tax payments for as well as for and in the light of the above facts and circumstances we find petitioner’s claimed belief that mr pacioni would pay the tax_liability even if credible was not reasonable this factor weighs heavily against relief iv conclusion in summary three of the eight factors weigh in favor of relief one factor weighs against relief and the remaining factors are neutral in sec_6015 cases however we do not simply count factors we evaluate all of the relevant facts and circumstances to reach a conclusion see pullins v commissioner t c pincite revproc_2013_34 sec_3 i r b pincite some of the most compelling facts in our analysis are the findings that petitioner knew of mr pacioni’s long history of tax noncompliance dating back to and earlier when she agreed to file jointly for petitioner was actively involved with mr pacioni’s business activities which generated the unpaid income_tax_liability petitioner knew that mr pacioni had failed to make estimated_tax payments for and prior years petitioner exercised considerable control_over the household finances and decisionmaking and petitioner would not suffer economic hardship if relief were denied taking into account the foregoing and considering all the facts and circumstances we find that petitioner has failed to persuade us that the equities weigh in her favor accordingly we conclude that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for we have considered the parties’ remaining arguments for results contrary to those discussed herein and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
